UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-14236 FelCor Lodging Trust Incorporated (Exact name of registrant as specified in its charter) Maryland 75-2541756 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 545 E. John Carpenter Freeway, Suite 1300, Irving, Texas (Address of principal executive offices) (Zip Code) (972) 444-4900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filer x Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o YesxNo At July28, 2010, the registrant had issued and outstanding 97,050,021 shares of common stock. FELCOR LODGING TRUST INCORPORATED INDEX Page PART I − FINANCIAL INFORMATION Item 1. Financial Statements 3 Consolidated Balance Sheets June30, 2010 and December31, 2009 (unaudited) 3 Consolidated Statements of Operations – For the Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statements of Comprehensive Loss – For the Three and Six Months Ended June30, 2010 and 2009 (unaudited) 5 Consolidated Statements of Changes in Equity – For the Six Months Ended June30, 2010 and 2009 (unaudited) 6 Consolidated Statements of Cash Flows – For the Six Months Ended June30, 2010 and 2009 (unaudited) Notes to Consolidated Financial Statements 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 General 19 Results of Operations 20 Non-GAAP Financial Measures 22 Pro Rata Share of Rooms Owned 24 Hotel Portfolio Composition 25 Hotel Operating Statistics 26 Hotel Portfolio 28 Liquidity and Capital Resources 30 Inflation 32 Seasonality 32 Disclosure Regarding Forward-Looking Statements 32 Item 3. Quantitative and Qualitative Disclosures about Market Risk 33 Item 4. Controls and Procedures 33 PART II − OTHER INFORMATION Item 3. Defaults Upon Senior Securities 34 Item 6. Exhibits 34 SIGNATURE 35 2 PART I FINANCIAL INFORMATION Item 1.Financial Statements. FELCOR LODGING TRUST INCORPORATED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) June30, 2010 December31, 2009 Assets Investment in hotels, net of accumulated depreciation of $958,462 at June30, 2010 and $916,604 at December 31, 2009 $ $ Investment in unconsolidated entities Cash and cash equivalents Restricted cash Accounts receivable, net of allowance for doubtful accounts of $315 at June30, 2010 and $406 at December 31, 2009 Deferred expenses, net of accumulated amortization of $13,993 at June30, 2010 and $14,502 at December 31, 2009 Other assets Total assets $ $ Liabilities and Equity Debt, net of discount of $58,567 at June30, 2010 and $64,267 at December31, 2009 $ $ Distributions payable Accrued expenses and other liabilities Total liabilities Commitments and contingencies Redeemable noncontrolling interests in FelCor LP at redemption value, 295 units issued and outstanding at June30, 2010 and December 31, 2009 Equity: Preferred stock, $0.01 par value, 20,000 shares authorized: Series A Cumulative Convertible Preferred Stock, 12,880 shares, liquidation value of $322,011, issued and outstanding at June30, 2010 and December31, 2009 Series C Cumulative Redeemable Preferred Stock, 68 shares, liquidation value of $169,950, issued and outstanding at June30, 2010 and December31, 2009 Common stock, $.01 par value, 200,000 shares authorized and 101,038 and 69,413 shares issued, including shares in treasury, at June30, 2010 and December31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Less: Common stock in treasury, at cost, of 3,986 shares at June30, 2010 and 3,845 shares at December 31, 2009 ) ) Total FelCor stockholders’ equity Noncontrolling interests in other partnerships Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 FELCOR LODGING TRUST INCORPORATED CONSOLIDATED STATEMENTS OF OPERATIONS For the Three and Six Months Ended June30, 2010 and 2009 (unaudited, in thousands, except for per share data) Three Months Ended June 30, Six Months Ended June 30, Revenues: Hotel operating revenue $ Other revenue Total revenues Expenses: Hotel departmental expenses Other property related costs Management and franchise fees Taxes, insurance and lease expense Corporate expenses Depreciation and amortization Impairment loss - - - Other expenses Total operating expenses Operating income (loss) (loss) ) Interest expense, net ) Extinguishment of debt ) ) Income (loss) before equity in income (loss) from unconsolidated entities ) ) ) Equity in income (loss) from unconsolidated entities ) ) ) Income (loss) from continuing operations ) ) ) Discontinued operations 7 42 ) Net income (loss) Net income attributable to noncontrolling interests in other partnerships ) Net loss (income) attributable to redeemable noncontrolling interests in FelCor LP ) 97 Net income (loss) attributable to FelCor ) ) ) Preferred dividends ) Net income (loss) attributable to FelCor common stockholders $ $ ) $ ) $ ) Basic and diluted per common share data: Income (loss) from continuing operations $ $ ) $ ) $ ) Net income (loss) $ $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these consolidated financial statements. 4 FELCOR LODGING TRUST INCORPORATED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) For the Three and Six Months Ended June30, 2010 and 2009 (unaudited, in thousands) Three Months Ended Six Months Ended June 30, June 30, Net income (loss) $ $ ) $ ) $ ) Foreign currency translation adjustment ) ) Comprehensive income (loss) Comprehensive income attributable to noncontrolling interests in other partnerships ) Comprehensive loss (income) attributable to redeemable noncontrolling interests in FelCor LP ) 78 Comprehensive income (loss) attributable to FelCor $ $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements 5 FELCOR LODGING TRUST INCORPORATED CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY For the Six Months Ended June30, 2010 and 2009 (unaudited, in thousands) Preferred Stock Common Stock Accumulated Noncontrolling Number of Shares Amount Number of Shares Amount Additional Paid-in Capital Other Comprehensive Income (Loss) Accumulated Deficit Treasury Stock Interests in Other Partnerships Comprehensive Income (Loss) Total Equity Balance at December 31, 2008 $ ) $ ) $ $ Issuance of stock awards - ) - - - 16 Amortization of stock awards - Forfeiture of stock awards - 63 - - ) - ) Allocation to redeemable noncontrolling interests - ) - ) Contribution from noncontrolling interests - Distribution to noncontrolling interests - ) ) Other - ) - ) - ) Preferred dividends accrued: $0.975 per Series A preferred share - ) - - ) $1.00 per Series C depositary preferred share - ) - - ) Comprehensive loss: Foreign exchange translation - $ Net income (loss) - ) - ) Comprehensive loss $ ) ) Balance at June 30, 2009 $ ) $ ) $ $ Balance at December 31, 2009 $ ) $ ) $ $ Issuance of common stock - Issuance of stock awards - ) - - - 68 Amortization of stock awards - Forfeiture of stock awards - ) - ) Allocation to redeemable noncontrolling interests - ) - ) Contribution from noncontrolling interests - 15 15 Distribution to noncontrolling interests - ) ) Other - ) - ) - ) Preferred dividends accrued: $0.975 per Series A preferred share - ) - - ) $1.00 per Series C depositary preferred share - ) - - ) Comprehensive loss: Foreign exchange translation - ) - - - $ ) Net income (loss) - ) - 96 ) Comprehensive loss $ ) ) Balance at June 30, 2010 $ ) $ ) $ $ The accompanying notes are an integral part of these consolidated financial statements. 6 FELCOR LODGING TRUST INCORPORATED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June30, 2010 and 2009 (unaudited, in thousands) Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing fees and debt discount Amortization of unearned officers’ and directors’ compensation Equity in loss from unconsolidated entities Distributions of income from unconsolidated entities Extinguishment of debt ) Impairment loss Changes in assets and liabilities: Accounts receivable ) ) Restricted cash – operations ) Other assets ) ) Accrued expenses and other liabilities Net cash flow provided by operating activities Cash flows from investing activities: Improvements and additions to hotels ) ) Additions to condominium project ) ) Acquisition of noncontrolling interest ) - Change in restricted cash – investing ) ) Redemption of investment securities - Distributions from unconsolidated entities Contributions to unconsolidated entities ) ) Net cash flow used in investing activities ) ) Cash flows from financing activities: Proceeds from borrowings Repayment of borrowings ) ) Payment of deferred financing fees ) ) Distributions paid to noncontrolling interests ) ) Contributions from noncontrolling interests 15 Distributions paid to preferred stockholders - ) Net proceeds from common stock issuance - Net cash flow provided by financing activities Effect of exchange rate changes on cash ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of periods Cash and cash equivalents at end of periods $ $ Supplemental cash flow information – interest paid $ $ The accompanying notes are an integral part of these consolidated financial statements. 7 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1.Organization FelCor Lodging Trust Incorporated (NYSE:FCH), or FelCor, a Maryland corporation, operates as a real estate investment trust, or REIT.We are the sole general partner of, and the owner of a greater than 99% partnership interest in, FelCor Lodging Limited Partnership, or FelCor LP, through which we held ownership interests in 84hotels with approximately 24,000 rooms at June30, 2010. We lease all but one of our hotels to our taxable REIT subsidiaries (or TRS).These subsidiaries (our operating lessees) have engaged independent third-party management companies to manage the hotels. Of the 84 hotels in which we had an ownership interest at June30, 2010, we owned a 100% interest in 65 hotels, a 90% interest in entities owning three hotels, an 82% interest in an entity owning one hotel, a 60% interest in an entity owning one hotel and a 50% interest in entities owning 14 hotels.We consolidate our real estate interests in the 70 hotels in which we held greater than 50% ownership interests, and we record the real estate interests of the 14 hotels in which we held 50% ownership interests using the equity method. At June30, 2010, 83 of the 84 hotels in which we had ownership interests were leased to operating lessees, and one 50%-owned hotel was operated without a lease.We held greater than 50% ownership interests and had direct or indirect controlling interests in the lessees of the hotels that were leased to operating lessees.Because we owned controlling interests in these lessees (including lessees of 13 of the 14 hotels in which we owned 50% of the real estate interests), we consolidated our lessee interests in these hotels (we refer to these 83 hotels as our Consolidated Hotels) and reflect 100% of the hotels’ revenues and expenses, including lease expenses, on our statement of operations.Of our Consolidated Hotels, we owned 50% of the real estate interests in each of 13 hotels (we accounted for the ownership in our real estate interests of these hotels by the equity method) and more than 50% of the real estate interests in each of the remaining 70 hotels (we consolidate our real estate interest in these hotels). At June30, 2010, we had 97,346,569 shares and units outstanding consisting of 97,051,609 shares of FelCor common stock and 294,960 FelCorLP limited partnership units not owned by FelCor. The following table illustrates the distribution of our 83Consolidated Hotels among our various brands at June30, 2010: Brand Hotels Rooms Embassy Suites Hotels® 47 Holiday Inn® 15 Sheraton® and Westin® 9 Doubletree® 7 Marriott® and Renaissance® 3 Hilton® 2 Total 83 At June30, 2010, our Consolidated Hotels were located in the United States (81 hotels in 23 states) and Canada (twohotels in Toronto, Ontario), with concentrations in California (15 hotels), Florida (12 hotels) and Texas (11hotels).Approximately 50% of our hotel room revenues were generated from hotels in these three states during the first six months of 2010. 8 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 1. Organization – (continued) At June30, 2010, of our 83Consolidated Hotels: (i)subsidiaries of Hilton Hotels Corporation, or Hilton, managed 54 hotels, (ii)subsidiaries of InterContinental Hotels Group, or IHG, managed 15 hotels, (iii)subsidiaries of Starwood Hotels & Resorts Worldwide Inc., or Starwood, managed nine hotels, (iv) subsidiaries of Marriott International Inc., or Marriott, managed three hotels, and (iv) independent management companies managed two hotels. Our hotels managed by Marriott are accounted for on a fiscal year comprised of 52 or 53 weeks ending on the Friday closest to December31.Our quarterly period ending June30, 2010 and 2009 includes the results of operations for our Marriott-managed hotels for the 12 week period ending June18, 2010 and June19, 2009, respectively. The information in our consolidated financial statements for the three and six months ended June30, 2010 and 2009 is unaudited.Preparing financial statements in conformity with accounting principles generally accepted in the United States of America, or GAAP, requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes.Actual results could differ from those estimates.The accompanying financial statements for the three and six months ended June30, 2010 and 2009, include adjustments based on management’s estimates (consisting of normal and recurring accruals), which we consider necessary for a fair presentation of the results for the periods.The financial information should be read in conjunction with the consolidated financial statements for the year ended December31, 2009, included in our Annual Report on Form10-K. Operating results for the three and six months ended June30, 2010 are not necessarily indicative of actual operating results for the entire year. 2. Investment in Unconsolidated Entities We owned 50%interests in joint ventures that owned 14 hotels at June30, 2010 and 15 hotels at December31, 2009.We also own a 50% interest in entities that own real estate in Myrtle Beach, South Carolina and provide condominium management services.We account for our investments in these unconsolidated entities under the equity method.We do not have any majority-owned subsidiaries that are not consolidated in our financial statements.We make adjustments to our equity in income from unconsolidated entities related to the difference between our basis in investment in unconsolidated entities compared to the historical basis of the assets recorded by the joint ventures. The following table summarizes combined balance sheet information for our unconsolidated entities (in thousands): June 30, 2010 December31, 2009 Balance sheet information: Investment in hotels, net of accumulated depreciation $ $ Total assets $ $ Debt $ $ Total liabilities $ $ Equity $ $ Our unconsolidated entities’ debt at June30, 2010 and December31, 2009 consisted entirely of non-recourse mortgage debt. 9 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 2. Investment in Unconsolidated Entities – (continued) In April 2010, we contributed $23million to an unconsolidated joint venture.That contribution, along with a $23million contribution from our joint venture partner, was used to pay-off the joint venture’s $46million mortgage debt. The following table sets forth summarized combined statement of operations information for our unconsolidated entities (in thousands): Three Months Ended June 30, Six Months Ended June 30, Total revenues $ Net income (loss) $ $ $ ) $ )(a) Net income (loss) attributable to FelCor $ $ $ ) $ ) Impairment loss - - - )(b) Gain on joint venture liquidation - - (b) - Depreciation of cost in excess of book value ) Equity in income (loss) from unconsolidated entities $ $ ) $ ) $ ) (a)Net loss includes a $3.2million impairment charge.The impairment was based on sales contracts for two hotels then owned by one of our joint ventures (a Level 2 input). (b)As a result of a 2009 impairment charge recorded by a joint venture, the net book value of the joint venture’s assets no longer supported the recovery of our investment.Therefore, we recorded anadditional 2009 impairment charge to reduce our investment in the joint venture to zero.In March 2010, the joint venture sold its remaining hotel asset for $3.7million, with respect to which we received $559,000 in net proceeds. The following table summarizes the components of our investment in unconsolidated entities (in thousands): June30, 2010 December 31, 2009 Hotel-related investments $ $ Cost in excess of book value of hotel investments Land and condominium investments $ $ The following table summarizes the components of our equity in income (loss) from unconsolidated entities (in thousands): Three Months Ended June 30, Six Months Ended June 30, Hotel investments $ $ ) $ ) $ ) Other investments (6 ) ) ) Equity in income (loss) from unconsolidated entities $ $ ) $ ) $ ) 10 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3.Debt Consolidated debt consisted of the following (in thousands): Encumbered June 30, December 31, Hotels Interest Rate Maturity Date Mortgage debt(a) none % May 2010 $ - $ Mortgage debt(b) none May 2010 - Mortgage debt(c)(d) 2 hotels May 2010 Other none May 2011 Senior notes none (e) June 2011 Mortgage debt(f) 1 hotel June 2011(g) Mortgage debt 1 hotel June 2011(g) Capital lease(f) 1 hotel August 2011 Mortgage debt 9 hotels L + (h) August 2011(i) Mortgage debt 12 hotels L + (j) November 2011(k) Mortgage debt(l) none L + May 2012 - Mortgage debt 1 hotel May 2013(m) Mortgage debt 7 hotels April 2014 Mortgage debt(c) 5 hotels June - August 2014 Senior secured notes(n) 14 hotels October 2014 Mortgage debt 9 hotels L+ (o) April 2015 - Mortgage debt 1 hotel July 2016 Total 63 hotels $ $ (a) This loan was refinanced in May 2010, as a consequence of which two hotels were unencumbered. (b) These loans were refinanced in May 2010. (c) The hotels securing this debt are subject to separate loan agreements and are not cross-collateralized. (d) We are in the process of transferring the two hotels securing this debt to the lenders in full satisfaction of the debt. (e) As a result of a rating down-grade in February 2009, the interest rate on our 8½% senior notes increased to 9%. (f) Since the end of the second quarter 2010, we have repaid this debt. (g) In February 2010, the maturity date on these loans was extended to June 2011. (h) LIBOR for this loan is subject to a 2% floor. (i) This loan can be extended for as many as two years (to 2013), subject to satisfying certain conditions. (j) We purchased an interest rate cap that caps LIBOR at 7.8% and expires November2010 for a $250million notional amount. (k) The maturity date assumes that we will exercise the remaining one-year extension option that is exercisable, at our sole discretion, and would extend the current November 2010 maturity to 2011. (l) This loan was repaid in June 2010 for a payment of $130million plus accrued interest. (m) In February 2010, the maturity date on this loan was extended to May 2013. (n) These notes have $636million in aggregate principal outstanding and were sold at a discount that provides an effective yield of 12.875% before transaction costs. (o) LIBOR for this loan is subject to a 3% floor.We purchased an interest rate cap that caps LIBOR at 5.0% and expires May 2012 for a $212million notional amount. 11 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 3.Debt – (continued) In June 2010, we repaid $177million of secured debt scheduled to mature in 2012 for $130million, plus accrued interest, representing a 27% discount to the principal balance.This allowed us to reduce our leverage substantially and unencumber two hotels. In May 2010, we entered into a new $212million loan, secured by nine hotels, that matures in 2015.The new loan bears interest at LIBOR (subject to a 3.0% floor) plus 5.1%.The proceeds were used to repay $210million in loans that were secured by 11 hotels and scheduled to mature in May.The terms of this financing are significantly more favorable than the refinanced debt, and we unencumbered two previously mortgaged hotels. We reported $37.2million and $22.8million of interest expense for the three months ended June30, 2010 and 2009, respectively, which is net of: (i) interest income of $97,000 and $167,000 and (ii)capitalized interest of $138,000 and $175,000, respectively.We reported $73.4million and $44.1million of interest expense for the six months ended June30, 2010 and 2009, respectively, which is net of: (i)interest income of $202,000 and $344,000 and (ii)capitalized interest of $283,000 and $407,000, respectively. 4.Common Stock Offering In June 2010, we completed a public offering of 31,625,000 shares of our common stock at $5.50 per share.The net proceeds from the offering were $166.7million.These proceeds together with cash on hand were used to repay $177million of secured debt for $130million, representing a 27% discount, and will be used to fund our $98.5million acquisition of the Fairmont Copley Plaza in Boston, which is expected to close in the third quarter of 2010. 5.Hotel Operating Revenue, Departmental Expenses, and Other Property Operating Costs Hotel operating revenue from continuing operations was comprised of the following (in thousands): Three Months Ended June 30, Six Months Ended June 30, Room revenue $ Food and beverage revenue Other operating departments Total hotel operating revenue $ Nearly 100% of our revenue in all periods presented was comprised of hotel operating revenue, which includes room revenue, food and beverage revenue, and revenue from other hotel operating departments (such as telephones, parking and business centers).These revenues are recorded net of any sales or occupancy taxes collected from our guests. All rebates or discounts are recorded, when allowed, as a reduction in revenue, and there are no material contingent obligations with respect to rebates or discounts offered by us.All revenues are recorded on an accrual basis, as earned.Appropriate allowances are made for doubtful accounts, which are recorded as a bad debt expense.The remainder of our revenue was derived from other sources. 12 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5. Hotel Operating Revenue, Departmental Expenses, and Other Property Operating Costs – (continued) Hotel departmental expenses from continuing operations were comprised of the following (in thousands): Three Months Ended June 30, Amount % of Total Hotel Operating Revenue Amount % of Total Hotel Operating Revenue Room $ % $ % Food and beverage Other operating departments Total hotel departmental expenses $ % $ % Six Months Ended June 30, Amount % of Total Hotel Operating Revenue Amount % of Total Hotel Operating Revenue Room $ % $ % Food and beverage Other operating departments Total hotel departmental expenses $ % $ % Other property operating costs from continuing operations were comprised of the following (in thousands): Three Months Ended June 30, Amount % of Total Hotel Operating Revenue Amount % of Total Hotel Operating Revenue Hotel general and administrative expense $ % $ % Marketing Repair and maintenance Utilities Total other property operating costs $ % $ % 13 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 5. Hotel Operating Revenue, Departmental Expenses, and Other Property Operating Costs – (continued) Six Months Ended June 30, Amount % of Total Hotel Operating Revenue Amount % of Total Hotel Operating Revenue Hotel general and administrative expense $ % $ % Marketing Repair and maintenance Utilities Total other property operating costs $ % $ % Hotel departmental expenses and other property operating costs include hotel employee compensation and benefit expenses of $75.7million and $71.7million for the three months ended June30, 2010 and 2009, respectively, and $149.0million and $143.8million for the six months ended June30, 2010 and 2009, respectively. 6.Taxes, Insurance and Lease Expense Taxes, insurance and lease expense from continuing operations were comprised of the following (in thousands): Three Months Ended June 30, Six Months Ended June 30, Hotel lease expense(a) $ Land lease expense(b) Real estate and other taxes Property insurance, general liability insurance and other Total taxes, insurance and lease expense $ (a) Hotel lease expense is recorded by the consolidated operating lessees of 13 hotels owned by unconsolidated entities, and is partially offset through noncontrolling interests in other partnerships.Our 50% share of the corresponding lease income is recorded through equity in income from unconsolidated entities.Hotel lease expense includes percentage rent of $4.7million and $3.8million for the three months ended June30, 2010 and 2009, respectively, and $7.1million and $6.9million for the six months ended June30, 2010 and 2009, respectively. (b) Land lease expense includes percentage rent of $1.0million and $1.1million for the three months ended June30, 2010 and 2009, respectively, and $1.6million and $1.8million for the six months ended June30, 2010 and 2009, respectively. 7.Impairment Our hotels comprise operations and cash flows that can clearly be distinguished, operationally and for financial reporting purposes, from the remainder of our operations.Accordingly, we consider our hotels to be components for purposes of determining impairment charges and reporting discontinued operations. 14 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7.Impairment – (continued) During the quarter ended March31, 2010, we determined that we would be unable to negotiate satisfactory modifications or reductions that make sense for our stockholders on loans secured by two hotels.Therefore, we recorded a $21.1million impairment charge in connection with our decision to transfer these hotels to the lenders in full satisfaction of the debt secured by that hotel.These hotels’ cash flows did not cover debt service, and we stopped funding shortfalls in December 2009.We consider these hotels as part of continuing operations until the hotels are transferred, and the debt satisfied, whereupon we expect to record approximately $12million of gain on extinguishment of debt.We estimated the hotels’ fair value by using estimated future cash flows, terminal values based on the projected cash flows and capitalization rates in the range of what is reported in industry publications for operationally similar assets and other available market information.The cash flows used for determining the fair values were discounted using market based discounts generally used for operationally and geographically similar assets.The inputs used to determine the fair values of these hotels are classified as Level 3 under the authoritative guidance for fair value measurements. During the quarter ended March31, 2009, we recorded a $1.4million impairment charge related to one of our sale candidate hotels.This valuation was based on a third-party offer to purchase (a Level 2 input) at a price less than our previously estimated fair value. We did not have any hotels held for sale at June30, 2010.We consider a sale to be probable within the next twelve months (for purposes of determining whether a hotel is held for sale) when a buyer completes its due diligence review of the asset, we have an executed contract for sale, and we have received a substantial non-refundable deposit. We may be subject to additional impairment charges in the event that operating results of individual hotels are materially different from our forecasts, the economy and lodging industry weakens, or we shorten our contemplated holding period for certain of our hotels. In order to enhance long-term shareholder value, as part of our strategic plan (as in the past and as market conditions allow), we intend to sell lower-growth hotels that no longer meet our investment criteria, thereby freeing our capital for redeployment (e.g., reduce overall leverage, acquire other hotels and invest in remaining FelCor properties).We regularly evaluate demand and supply trends for each hotel, portfolio concentration risk and future capital needs.We expect to identify additional hotels for sale as the hotel transaction and capital markets and hotel cash flows continue to improve. 8.Discontinued Operations Discontinued operations include results of operations of two hotels sold in December 2009.The following table summarizes the condensed financial information for those hotels (in thousands): Three Months Ended June30, Six Months Ended June30 Hotel operating revenue $ 9 $ $ 44 $ Operating expenses (2 ) ) (2 ) )(a) Income (loss) from discontinued operations $ 7 $ $ 42 $ ) (a) Includes impairment charges of $1.4million. 15 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 9.Income (Loss) Per Share The following table sets forth the computation of basic and diluted income (loss) per share (in thousands, except per share data): Three Months Ended June30, Six Months Ended June30, Numerator: Net income (loss) attributable to FelCor $ $ ) $ ) $ ) Discontinued operations attributable to FelCor (7 ) ) ) Income (loss) from continuing operations attributable to FelCor ) ) ) Less: Preferred dividends ) Less: Undistributed earnings allocated to unvested restricted stock ) - - - Numerator for continuing operations attributable to FelCor common stockholders ) ) ) Discontinued operations attributable to FelCor 7 42 ) Numerator for basic and diluted income (loss) attributable to FelCor common stockholders $ $ ) $ ) $ ) Denominator: Denominator for basic and diluted income (loss) per share (a) Basic and diluted income (loss) per share data: Income (loss) from continuing operations $ $ ) $ ) $ ) Discontinued operations $ - $ $ - $ ) Net income (loss) $ $ ) $ ) $ ) (a) Reflects issuance of 31.6million shares on June 22, 2010. Securities that could potentially dilute earnings per share in the future that were not included in the computation of diluted income (loss) per share, because they would have been antidilutive for the periods presented, are as follows (in thousands): Three Months Ended Six Months Ended June 30, June30, Series A convertible preferred shares Series A preferred dividends that would be excluded from net income (loss) attributable to FelCor common stockholders, if these Series A preferred shares were dilutive, were $6.3million for the three months ended June30, 2010 and 2009, and $12.6million for the six months ended June30, 2010 and 2009. 16 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 10. Suspension of Dividends We suspended payment of our common dividend in December 2008 and our preferred dividend in March 2009 (we paid $9.7million of preferred dividends in January 2009).Our ability to pay cash dividends is limited by the indenture governing our senior secured notes whenever we fail to meet a defined financial ratio threshold, as in the current circumstances; consequently, we do not expect to pay any common or preferred cash dividends during 2010.Dividends are not paid unless declared by our Board of Directors; however, any unpaid preferred dividends continue to accrue, and accrued and current preferred dividends must be paid in full prior to reinstatement of our common dividend.Our Board of Directors will determine whether to declare future dividends based upon various factors, including operating results, economic conditions, other operating trends, our financial condition including the outcome of refinancing debt maturities and capital requirements, as well as minimum REIT distribution requirements.We had accrued $56.9million and $37.6million in dividends payable on our Series A and Series C preferred stock at June30, 2010 and December31, 2009, respectively. 11.Noncontrolling Interests We record the noncontrolling interests of other consolidated partnerships as a separate component of equity in the condensed consolidated balance sheets.Additionally, the condensed consolidated statements of operations separately present earnings and other comprehensive income attributable to controlling and non-controlling interests.We adjust the noncontrolling interests of FelCor LP each period so that the carrying value equals the greater of its carrying value based on the accumulation of historical cost or its redemption value.The historical cost of the noncontrolling interests of FelCor LP is based on the proportional relationship between the carrying value of equity associated with our common stockholders relative to that of the unitholders of FelCor LP.Net income (loss) is allocated to the noncontrolling partners of FelCor LP based on their weighted average ownership percentage during the period.At June30, 2010, approximately $1.5million of cash or FelCor common stock, at our option, would be paid to the noncontrolling interests of FelCor LP if the partnership were terminated.This balance is calculated based on the 294,960 partnership units held by third parties, valued at the June30, 2010 closing price for our common stock ($4.99/share), which we have assumed would be equal to the value provided to outside partners upon liquidation of FelCor LP on that date. The changes in redeemable noncontrolling interests for the six months ended June30, 2010 and 2009 are shown below (in thousands): Six Months Ended June30, Balance at beginning of period $ $ Redemption value allocation Comprehensive income (loss): Foreign exchange translation (3 ) 11 Net loss ) ) Balance at end of period $ $ 17 FELCOR LODGING TRUST INCORPORATED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 12.Fair Value of Financial Instruments Disclosures about fair value of our financial instruments are based on pertinent information available to management as of June30, 2010.Considerable judgment is necessary to interpret market data and develop estimated fair value.Accordingly, the estimates presented herein are not necessarily indicative of the amounts that we could realize on disposition of the financial instruments.The use of different market assumptions and/or estimation methodologies may have a material effect on estimated fair value amounts. Our estimates of the fair value of (i) accounts receivable, accounts payable and accrued expenses approximate carrying value due to the relatively short maturity of these instruments; (ii) our publicly-traded debt is based on observable market data; and (iii) our debt that is not traded publicly is based on estimated effective borrowing rates for debt with similar terms, loan to estimated fair value and remaining maturities (the estimated fair value of all our debt was $1.7billion at June30, 2010). 13.Recently Adopted Accounting Standards The FASB recently amended its guidance surrounding a company’s analysis to determine whether any of its variable interests constitute controlling financial interests in a variable interest entity.This analysis identifies the primary beneficiary of a variable interest entity as the enterprise that has both of the following characteristics: a)the power to direct the activities of a variable interest entity that most significantly impact the entity’s economic performance and b)the obligation to absorb losses of the entity that could potentially be significant to the variable interest entity or the right to receive benefits from the entity that could potentially be significant to the variable interest entity. Additionally, an enterprise is required to assess whether it has an implicit financial responsibility to ensure that a variable interest entity operates as designed when determining whether it has the power to direct the activities of the variable interest entity that most significantly impact the entity’s economic performance.The new guidance also requires ongoing reassessments of whether an enterprise is the primary beneficiary of a variable interest entity.The guidance was effective for us beginning January1, 2010, and accordingly, we have reevaluated our interests in our entities to determine that the entities are reflected properly in the financial statements as investments or consolidated entities.Based on our evaluation, we have concluded that we do not have any variable interest entities that are impacted by this new accounting standard. 18 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. General Hotel occupancy in 2010 has improved based on higher demand and moderating supply growth, after reaching historic lows in 2009.While our hotels have experienced higher demand recently, consumers and business travelers continued to take advantage of the historically lower occupancy and a short-term shift in pricing power.However, as occupancies continue to improve and corporate travel demand increases, we expect a sustained improvement in average daily rates, or ADR. In June, our consolidated hotels experienced a 0.2% increase in ADR, the first increase in ADR since September 2008.We expect demand growth to continue to outstrip supply growth, resulting in further improvements in ADR.This should strengthen margins and improve earnings in future periods. In the first six months of 2010, revenue per available room, or RevPAR, at our hotels increased 2.6%, compared to the first six months of 2009.Occupancy at our hotels increased by 7.8%, compared to the prior year, but this was offset by a 4.8% decrease in ADR.The combination of increased occupancy and lower ADR further compressed hotel margins, because our hotels have more guests who are paying less.We continue to work closely with our brand-managers on extensive cost containment initiatives to minimize margin erosion at our hotels.Many of our hotels have been able to reduce labor costs permanently, and all of our hotels have trimmed non-critical functions.To this end, while overall costs have increased because of increased occupancy, our hotels have been able to reduce hotel departmental expenses per occupied room by 2.5% and limited loss in margins to 94 basis points, compared to the same period last year. In June 2010, we completed a public offering of 31,625,000 shares of our common stock at $5.50 per share.The net proceeds from the offering, after underwriting discounts and commissions, were approximately $167million.These proceeds together with cash on hand were used to repay $177million of secured debt for $130million, representing a 27% discount, and will be used to fund our $98.5million acquisition of the Fairmont Copley Plaza in Boston, which is expected to close in the third quarter of 2010. In May 2010, we obtained a new $212million loan, secured by nine hotels, that matures in 2015.The new loan bears interest at LIBOR (subject to a 3.0% floor) plus 5.1%.The proceeds were used to repay $210million in loans that were secured by 11 hotels and scheduled to mature in May 2010.The terms of this financing are significantly more favorable than the refinanced debt, and we unencumbered two previously mortgaged hotels.Two remaining loans (totaling $32million) matured in May 2010.The cash flows for the hotels that secure those loans do not cover debt service, and we stopped funding the shortfalls in December 2009. We have been unable to negotiate an acceptable debt modification or reduction that made sense for our stockholders, with regard to these loans.We are in the process of transferring these two hotels to the lenders in full satisfaction of the debt. With these transactions, we have resolved all of our significant debt maturities until the end of 2011. We suspended our common dividend in December 2008 and our preferred dividend in March 2009.Although dividends are not paid unless declared by our Board of Directors, unpaid preferred dividends continue to accrue, and accrued and current preferred dividends must be paid in full prior to payment of any common dividends.Our senior notes currently restrict us from paying any dividends so long as we remain below certain financial ratio thresholds, except to the extent necessary to satisfy the REIT distribution requirement.Our Board of Directors will determine whether to declare future dividends based upon various factors, including operating results, economic conditions, other operating trends, our financial condition and capital requirements, as well as minimum REIT distribution requirements. 19 Results of Operations Comparison of the Three Months ended June30, 2010 and 2009 For the three months ended June30, 2010, we recorded $11.9million, or $0.17 per share, of net income attributable to common stockholders compared to $20.9million, or $0.33 per share, of net loss attributable to common stockholders for the same period in 2009.A $46.1million gain from debt extinguishment, which was partially offset by a $14.4 million increase in net interest expense, was the most significant item contributing to the improvement in income compared to 2009. In the second quarter of 2010: · Total revenue was $250.3million, a 6.0% increase compared to the same period in 2009.The increase in revenue is attributed principally to a 5.6% increase in RevPAR, which reflects a 7.6% increase in occupancy and a 1.9% decrease in ADR. · Hotel departmental expenses increased $5.5million compared to the same period in 2009 due to higher occupancies.As a percentage of total revenue, hotel departmental expenses remained essentially flat compared to the same period in 2009.The increase in occupancy between periods occurred in the face of decreasing ADR, but declining ADR was partially mitigated by lower hotel departmental expenses per occupied room. · Other property related costs increased $3.5million due to higher occupancies.As a percentage of total revenue, they remained essentially flat compared to the same period in 2009. · Management and franchise fees increased $841,000 compared to the same period in 2009 due to higher revenues. As a percent of total revenue, management and franchise fees remained unchanged. · Taxes, insurance and lease expense increased $2.3million and increased as a percentage of total revenue from 10.4% to 10.8% compared to the same period in 2009.This primarily reflects a $1.0million increase in operating lease expense (computed as a percentage of hotel revenues in excess of base rent) and a $1.2million increase in real estate and other taxes (primarily as a result of 2009 reductions in property taxes on some of our properties). · Corporate expenses increased $1.3million and increased as a percentage of total revenue from 2.2% to 2.6%.This principally reflects increased corporate bonus accruals that resulted from stronger than anticipated performance. · Depreciation and amortization expense increased $1.0million compared to the same period in 2009, which reflects increased depreciation related to hotel capital expenditures completed in 2009. · Other expenses decreased $1.0million compared to the same period in 2009, primarily due to the following non-recurring expenses incurred in 2009: hotel-level severance expenses, restaurant lease termination costs, and brand conversion costs at the San Francisco Marriott Union Square. · Net interest expense increased $14.4million compared to the same period in 2009.This increase primarily reflects additional interest from our $636million senior secured notes issued in October 2009. · Extinguishment of debt.During the quarter ended June30, 2010, we repaid $177million of mortgage debt secured by two hotels for $130million and recorded a related $46.1million gain on extinguishment of debt. 20 Comparison of the Six Months ended June30, 2010 and 2009 For the six months ended June30, 2010, we recorded $60.1million, or $0.92 per share of net loss attributable to common stockholders compared to $51.6million, or $0.82 per share of net loss attributable to common stockholders for the same period in 2009.The increase in the current year loss compared to the same period in 2009 is attributable primarily to a $29.3 million increase in net interest expense, a $21.1 million impairment charge, and reduced margins all offset by a $46.1 million gain from debt extinguishment. During the six months ended June 30, 2010: · Total revenue was $476.7million, a 2.7% increase compared to the same period in 2009.The increase in revenue is attributed principally to a 2.6% increase in RevPAR, which reflects a 7.8% increase in occupancy and a 4.8% decrease in ADR. · Hotel departmental expenses increased $8.0million compared to the same period in 2009 due to increased occupancies.As a percentage of total revenue, hotel departmental expenses increased from 34.6% to 35.4% compared to the same period in 2009.This increase in expense compared to revenue reflects costs associated with the increased occupancy in the face of decreasing ADR. · Other property related costs increased $3.8million due to increased occupancies.As a percentage of total revenue they remained unchanged compared to the same period in 2009. · Management and franchise fees increased $235,000 compared to the same period in 2009 due to higher revenues. As a percent of total revenue, management and franchise fees remained essentially unchanged. · Taxes, insurance and lease expense increased $2.3million and increased as a percentage of total revenue from 10.6% to 10.8% compared to the same period in 2009.This primarily reflects a $429,000 increase in operating lease expense (computed as a percentage of hotel revenues in excess of base rent) and a $1.7million increase in real estate and other taxes (primarily as a result 2009 favorable resolutions of assessed values on some of our properties). · Corporate expenses increased $5.0million and increased as a percentage of total revenue from 2.4% to 3.4%.This increase primarily reflects a temporary change in how our long term compensation program is implemented and increased corporate bonus accruals.Because of the impact of the recession on the trading price of our common stock, our Board of Directors determined that issuing restricted stock at exceptionally low trading prices would be unduly dilutive to our stockholders.In lieu of issuing restricted stock, restricted cash, with which employees could purchase stock, was granted.Because those grants were subject to payroll tax withholding, amounts withheld were recognized as an expense in the first quarter of 2010, rather than expensed over the normal three-year vesting period.Another contributing factor is an increase in corporate bonus accruals that resulted from stronger than anticipated performance. · Depreciation and amortization expense increased $2.0million compared to the same period in 2009, which reflects increased depreciation related to hotel capital expenditures completed in 2009. · Impairment charge.During the quarter ended March31, 2010, we determined that we would be unable to negotiate satisfactory modifications or reductions on loans secured by two hotels that make sense for our stockholders.Therefore, we recorded a $21.1million impairment charge in connection with our decision to transfer these hotels to the lenders in full satisfaction of the debt secured by that hotel.These hotels’ cash flows did not cover debt service, and we stopped funding shortfalls in December 2009.We consider these hotels as part of continuing operations until the hotels are transferred, and the debt satisfied, whereupon we expect to record gains on extinguishment of debt aggregating approximately $12million. · Other expenses decreased $1.1million compared to the same period in 2009, primarily due to the following non-recurring expenses incurred in 2009: hotel-level severance expenses, restaurant lease termination costs and brand conversion costs at the San Francisco Marriott Union Square. 21 · Net interest expense increased $29.3million compared to the same period in 2009.This increase primarily reflects additional interest from our $636million senior secured notes issued in October 2009. · Extinguishment of debt.During the quarter ended June 30, 2010, we repaid $177million of mortgage debt secured by two hotels, for $130million and recorded a related $46.1million gain on extinguishment of debt. · Discontinued operations relates to two hotels sold in December 2009.We recorded a $1.4million impairment charge in the first quarter of 2009 with respect to one of those hotels. Non-GAAP Financial Measures We refer in this report to certain “non-GAAP financial measures.”These measures, including Hotel EBITDA and Hotel EBITDA margin, are measures of our financial performance that are not calculated and presented in accordance with GAAP.The following tables reconcile these non-GAAP measures to the most comparable GAAP financial measure.Immediately following the reconciliations, we include a discussion of why we believe these measures are useful supplemental measures of our performance and the limitations of such measures. The following tables detail our computation of Hotel EBITDA, Hotel EBITDA margin, hotel operating expenses and the reconciliation of hotel operating expenses to total operating expenses with respect to our Consolidated Hotels at the dates presented. Hotel EBITDA and Hotel EBITDA Margin (dollars in thousands) Three Months Ended June 30, Six Months Ended June 30, Total revenues $ Other revenue ) Hotel operating revenue Hotel operating expenses ) Hotel EBITDA $ Hotel EBITDA margin(a) 26.5% 26.7% 24.6% 25.6% (a) Hotel EBITDA as a percentage of hotel operating revenue. Reconciliation of Total Operating Expenses to Hotel Operating Expenses (dollars in thousands) Three Months Ended Six Months Ended June 30, June 30, Total operating expenses $ Unconsolidated taxes, insurance and lease expense Consolidated hotel lease expense ) Corporate expenses ) Depreciation and amortization ) Impairment loss - - ) - Other expenses ) Hotel operating expenses $ 22 The following tables reconcile net income (loss) to Hotel EBITDA and the ratio of operating income (loss) to total revenue to Hotel EBITDA margin. Reconciliation of Net Income (Loss) to Hotel EBITDA (in thousands) Three Months Ended June30, Six Months Ended June30, Net income (loss) $ $ ) $ ) $ ) Discontinued operations (7 ) ) ) Equity in loss (income) from unconsolidated entities ) Consolidated hotel lease expense Unconsolidated taxes, insurance and lease expense ) Interest expense, net Extinguishment of debt ) ) Corporate expenses Depreciation and amortization Impairment loss - - - Other expenses Other revenue ) Hotel EBITDA $ Reconciliation of Ratio of Operating Income (Loss) to Total Revenues to Hotel EBITDA Margin Three Months Ended June30, Six Months Ended June30, Ratio of operating income (loss) to total revenues % % )% % Other revenue ) Unconsolidated taxes, insurance and lease expense ) Consolidated hotel lease expense Other expenses Corporate expenses Depreciation and amortization Impairment loss - - - Hotel EBITDA margin % Hotel EBITDA and Hotel EBITDA Margin Hotel EBITDA and Hotel EBITDA margin are commonly used measures of performance in the hotel industry and give investors a more complete understanding of the operating results over which our individual hotels and operating managers have direct control.We believe that Hotel EBITDA and Hotel EBITDA margin are useful to investors by providing greater transparency with respect to two significant measures used by us in our financial and operational decision-making.Additionally, using these measures facilitates comparisons with other hotel REITs and hotel owners.We present Hotel EBITDA and Hotel EBITDA margin by eliminating from continuing operations all revenues and expenses not directly associated with hotel operations including but not limited to corporate-level expenses; impairment losses; gains or losses on disposition of assets; and gains and losses related to extinguishment of debt.We eliminate corporate-level costs and expenses because we believe property-level results provide investors with supplemental information into the ongoing operational performance of our hotels and the effectiveness of management on a property-level basis.We exclude the effect of impairment losses, gains or losses on disposition of assets, and gains or losses related to extinguishment of debt because we believe that including these is not consistent with reflecting the ongoing performance of our remaining assets.We also eliminate consolidated percentage rent paid to unconsolidated entities, which is effectively eliminated by noncontrolling interests and equity in income from unconsolidated subsidiaries, and include the cost of unconsolidated taxes, insurance and lease expense, to reflect the entire operating costs applicable to our hotels.Hotel EBITDA and Hotel EBITDA margins are presented on a same-store basis. 23 Limitations of Non-GAAP Measures Our management and Board of Directors use Hotel EBITDA and Hotel EBITDA margin to evaluate the performance of our hotels and to facilitate comparisons between us and other hotel owners, in evaluating hotel-level performance and the operating efficiency of our hotel managers. The use of these non-GAAP financial measures has certain limitations.Hotel EBITDA and Hotel EBITDA margin, as presented by us, may not be comparable to these measures as calculated by other companies.These measures do not reflect certain expenses that we incurred and will incur, such as depreciation and amortization, interest and capital expenditures.Management compensates for these limitations by separately considering the impact of these excluded items to the extent they are material to operating decisions or assessments of our operating performance.Our reconciliations to the most comparable GAAP financial measures, and our consolidated statements of operations and cash flows, include interest expense, capital expenditures, and other excluded items, all of which should be considered when evaluating our performance, as well as the usefulness of our non-GAAP financial measures. These non-GAAP financial measures are used in addition to and in conjunction with results presented in accordance with GAAP.They should not be considered as alternatives to operating profit, cash flow from operations, or any other operating performance measure prescribed by GAAP.Hotel EBITDA and Hotel EBITDA margin reflect additional ways of viewing our operations that we believe, when viewed with our GAAP results and the reconciliations to the corresponding GAAP financial measures, provide a more complete understanding of factors and trends affecting our business than could be obtained absent this disclosure.Management strongly encourages investors to review our financial information in its entirety and not to rely on a single financial measure. Pro Rata Share of Rooms Owned The following table sets forth, at June30, 2010, the pro rata share of hotel rooms owned by us after giving consideration to the portion of rooms attributed to our partners in our consolidated and unconsolidated joint ventures: Hotels Room Countat June30, 2010 Consolidated Hotels 83 Unconsolidated hotel operations 1 Total hotels 84 50% joint ventures 14 ) 60% joint venture 1 ) 82% joint venture 1 ) 90% joint ventures 3 ) Pro rata rooms attributed to joint venture partners ) Pro rata share of rooms owned 24 Hotel Portfolio Composition The following table illustrates the distribution of our 83 Consolidated Hotels by brand, market and location at June30, 2010. Brand Hotels Rooms % of Total Rooms % of 2009 HotelEBITDA(a) Embassy Suites Hotels 47 51 60 Holiday Inn 15 22 18 Sheraton and Westin 9 13 9 Doubletree 7 6 7 Renaissance and Marriott 3 6 3 Hilton 2 2 3 Market South Florida 5 6 8 Los Angeles area 4 4 6 Atlanta 5 6 6 Orlando 4 4 4 Philadelphia 2 3 4 Minneapolis 3 3 4 San Francisco area 6 9 4 Dallas 4 6 4 Central California Coast 2 2 4 San Antonio 3 4 3 Myrtle Beach 2 3 3 Boston 2 2 3 San Diego 1 3 3 Northern New Jersey 3 3 3 Other 37 42 41 Location Suburban 35 37 32 Urban 20 27 27 Airport 18 24 24 Resort 10 12 17 (a) Hotel EBITDA is a non-GAAP financial measure.A detailed reconciliation and further discussion of Hotel EBITDA is contained in the “Non-GAAP Financial Measures” section of Management’s Discussion and Analysis of Financial Condition and Results of Operations in Item 2 of this Quarterly Report on Form 10-Q. 25 Hotel Operating Statistics The following tables set forth occupancy, ADR and RevPAR for the three and six months ended June30, 2010 and 2009, and the percentage changes thereto between the periods presented, for our Consolidated Hotels. Operating Statistics by Brand Occupancy (%) Three Months Ended June30, Six Months Ended June30, %Variance %Variance Embassy Suites Hotels Holiday Inn Sheraton and Westin Doubletree Renaissance and Marriott Hilton Total hotels ADR ($) Three Months Ended June30, Six Months Ended June30, %Variance %Variance Embassy Suites Hotels ) ) Holiday Inn ) Sheraton and Westin ) ) Doubletree ) ) Renaissance and Marriott ) Hilton Total hotels ) ) RevPAR ($) Three Months Ended June30, Six Months Ended June30, %Variance %Variance Embassy Suites Hotels Holiday Inn Sheraton and Westin Doubletree Renaissance and Marriott Hilton Total hotels 26 Operating Statistics for Our Top Markets Occupancy (%) Three Months Ended June 30, Six Months Ended June 30, % Variance %Variance South Florida Los Angeles area Atlanta Orlando ) Philadelphia Minneapolis San Francisco area Dallas Central California Coast ) San Antonio Myrtle Beach ) Boston San Diego Northern New Jersey ADR ($) Three Months Ended June 30, Six Months Ended June 30, % Variance %Variance South Florida ) ) Los Angeles area ) Atlanta ) ) Orlando ) ) Philadelphia ) ) Minneapolis ) ) San Francisco area Dallas ) ) Central California Coast San Antonio ) ) Myrtle Beach ) Boston ) San Diego ) ) Northern New Jersey ) ) RevPAR ($) Three Months Ended June 30, Six Months Ended June 30, % Variance %Variance South Florida ) Los Angeles area Atlanta ) Orlando ) ) Philadelphia ) Minneapolis San Francisco area Dallas Central California Coast ) San Antonio ) ) Myrtle Beach ) Boston San Diego ) ) Northern New Jersey ) 27 Hotel Portfolio The following table sets forth certain descriptive information regarding the 84 hotels in which we held ownership interest at June30, 2010. Brand State Rooms % Owned(a) Consolidated Hotels Birmingham Embassy Suites Hotel AL Phoenix – Biltmore Embassy Suites Hotel AZ Phoenix – Crescent Sheraton AZ Phoenix – Tempe Embassy Suites Hotel AZ Anaheim – North Embassy Suites Hotel CA Dana Point – Doheny Beach Doubletree Guest Suites CA Indian Wells – Esmeralda Resort & Spa Renaissance Resort CA Los Angeles – International Airport/South Embassy Suites Hotel CA Milpitas – Silicon Valley Embassy Suites Hotel CA Napa Valley Embassy Suites Hotel CA Oxnard – Mandalay Beach – Hotel & Resort Embassy Suites Hotel CA San Diego – On the Bay Holiday Inn CA San Francisco – Airport/Burlingame Embassy Suites Hotel CA San Francisco – Airport/South San Francisco Embassy Suites Hotel CA San Francisco – Fisherman’s Wharf Holiday Inn CA San Francisco – Union Square Marriott CA San Rafael – Marin County Embassy Suites Hotel CA 50% Santa Barbara – Goleta Holiday Inn CA Santa Monica Beach – at the Pier Holiday Inn CA Wilmington Doubletree DE 90% Boca Raton Embassy Suites Hotel FL Deerfield Beach – Resort & Spa Embassy Suites Hotel FL Ft. Lauderdale – 17th Street Embassy Suites Hotel FL Ft. Lauderdale – Cypress Creek Sheraton Suites FL Jacksonville – Baymeadows Embassy Suites Hotel FL Miami – International Airport Embassy Suites Hotel FL Orlando – International Airport Holiday Inn FL Orlando – International Drive South/Convention Embassy Suites Hotel FL Orlando– North Embassy Suites Hotel FL Orlando – Walt Disney World Resort Doubletree Guest Suites FL St. Petersburg – Vinoy Resort & Golf Club Renaissance Resort FL Tampa – Tampa Bay Doubletree Guest Suites FL Atlanta – Airport Embassy Suites Hotel GA Atlanta – Buckhead Embassy Suites Hotel GA Atlanta – Galleria Sheraton Suites GA Atlanta – Gateway – Atlanta Airport Sheraton GA Atlanta – Perimeter Center Embassy Suites Hotel GA 50% Chicago – Lombard/Oak Brook Embassy Suites Hotel IL 50% Chicago – North Shore/Deerfield Embassy Suites Hotel IL Chicago – Gateway – O’Hare Sheraton Suites IL Indianapolis – North Embassy Suites Hotel IN 82% Kansas City – Overland Park Embassy Suites Hotel KS 50% Lexington – Lexington Green Hilton Suites KY Baton Rouge Embassy Suites Hotel LA 28 Hotel Portfolio (continued) Brand State Rooms % Owned(a) New Orleans – Convention Center Embassy Suites Hotel LA New Orleans – French Quarter Holiday Inn LA Boston – at Beacon Hill Holiday Inn MA Boston – Marlborough Embassy Suites Hotel MA Baltimore – at BWI Airport Embassy Suites Hotel MD 90% Bloomington Embassy Suites Hotel MN Minneapolis – Airport Embassy Suites Hotel MN St. Paul – Downtown Embassy Suites Hotel MN Kansas City – Plaza Embassy Suites Hotel MO 50% Charlotte Embassy Suites Hotel NC 50% Charlotte – SouthPark Doubletree Guest Suites NC Raleigh/Durham Doubletree Guest Suites NC Raleigh – Crabtree Embassy Suites Hotel NC 50% Parsippany Embassy Suites Hotel NJ 50% Piscataway – Somerset Embassy Suites Hotel NJ Secaucus – Meadowlands Embassy Suites Hotel NJ 50% Philadelphia – Historic District Holiday Inn PA Philadelphia – Society Hill Sheraton PA Pittsburgh – at University Center (Oakland) Holiday Inn PA Charleston – Mills House Holiday Inn SC Myrtle Beach – Oceanfront Resort Embassy Suites Hotel SC Myrtle Beach Resort Hilton SC Nashville – Airport – Opryland Area Embassy Suites Hotel TN Nashville – Opryland – Airport (Briley Parkway) Holiday Inn TN Austin Doubletree Guest Suites TX 90% Austin – Central Embassy Suites Hotel TX 50% Corpus Christi Embassy Suites Hotel TX Dallas – DFW International Airport South Embassy Suites Hotel TX Dallas – Love Field Embassy Suites Hotel TX Dallas – Market Center Embassy Suites Hotel TX Dallas – Park Central Westin TX 60% Houston – Medical Center Holiday Inn TX San Antonio – International Airport Embassy Suites Hotel TX 50% San Antonio – International Airport Holiday Inn TX San Antonio – NW I-10 Embassy Suites Hotel TX 50% Burlington Hotel & Conference Center Sheraton VT Vienna – Premiere at Tysons Corner Sheraton VA 50% Canada Toronto – Airport Holiday Inn Ontario Toronto – Yorkdale Holiday Inn Ontario Unconsolidated Hotel New Orleans – French Quarter – Chateau LeMoyne Holiday Inn LA 50% (a) We own 100% of the real estate interests unless otherwise noted. 29 Liquidity and Capital Resources Operating Activities Cash provided by operating activities (primarily hotel operations) for the six months ended June30, 2010, was $41.2million, which reflects a $5.3million decrease from the same period in 2009.This decrease is due primarily to an increase in interest paid (largely resulting from a 270 basis point increase in average interest rates) offset by an increase in accrued expenses and other liabilities.At June30, 2010, we had $281.5million of cash, including approximately $47.5million held under management agreements to meet working capital needs. Travel spending fell sharply during the global recession.Lodging demand was weak in 2009, which adversely affected our Consolidated Hotels RevPAR.In the first six months of 2010, occupancy strengthened but was partially offset by weak ADR.We expect our 2010 RevPAR will increase from 2.5% to 4.5% compared to 2009, which assumes a continued recovery in occupancy and ADR growth in the second half of the year.We expect 2010 cash from operating activities of $36million to $44million. We are subject to increases in hotel operating expenses, including wage and benefit costs, repair and maintenance expenses, utilities and insurance expenses that can fluctuate disproportionately to revenues.Some of these operating expenses are difficult to predict and control, which lends volatility to our operating results.We have implemented extensive cost containment initiatives at our hotels, including reducing headcount and improving productivity and energy efficiency.If RevPAR decreases and/or Hotel EBITDA margins shrink, our operations, earnings and/or cash flow could be materially adversely affected. Investing Activities During the first six months of 2010 cash used in investing activities increased $3.3million compared to the same period in 2009, due primarily to increased contributions to unconsolidated ventures (we contributed $23million to pay-off our share of a joint venture’s mortgage debt), which was largely offset by lower spending on hotel capital expenditures.We made extensive capital investments in our hotels from 2006 to 2008, and all of our hotels have been renovated.We expect to spend a normal amount of capital going forward to maintain the quality of our hotels.As a result, we were able to limit capital spending significantly in 2009, and we expect to spend a limited amount of capital in 2010 without compromising the value and quality of our hotels.In the first six months of 2010, we completed approximately $18.4million of capital improvements at our hotels, and we expect to spend approximately $42million in 2010 in total. In order to enhance long-term shareholder value, as part of our strategic plan (as in the past and as market conditions allow), we intend to sell lower-growth hotels that no longer meet our investment criteria, thereby freeing our capital for redeployment (e.g., reduce overall leverage, acquire other hotels and invest in remaining FelCor properties).We regularly evaluate demand and supply trends for each hotel, portfolio concentration risk and future capital needs.We expect to identify additional hotels for sale as the hotel transaction and capital markets and hotel cash flows continue to improve. Financing Activities During the first six months of 2010, cash provided by financing activities decreased by $41.2million compared to the same period in 2009, due primarily to first quarter 2009 funds borrowed under our since terminated line of credit, partially offset by proceeds from our June 2010 public common stock offering.We expect to pay approximately $13million in normally occurring principal payments in 2010, which payments will be funded from operating cash flow and cash on hand. 30 We suspended payment of our common dividend in December 2008 and our preferred dividend in March 2009 (we paid approximately $10million of preferred dividends in January 2009).Our ability to pay cash dividends is limited by the indenture governing our senior secured notes whenever we fail to meet a defined financial ratio threshold, as in the current circumstances; consequently, we do not expect to pay any common or preferred cash dividends during 2010.Dividends are not paid unless declared by our Board of Directors; however, any unpaid preferred dividends continue to accrue, and accrued and current preferred dividends must be paid in full prior to reinstatement of our common dividend.Our Board of Directors will determine whether to declare future dividends based upon various factors, including operating results, economic conditions, other operating trends, our financial condition including the outcome of refinancing debt maturities and capital requirements, as well as minimum REIT distribution requirements. Capital markets, and our access to financing on reasonably acceptable terms, have historically been affected by external events and circumstances, such as recessions, major bank failures, rising unemployment, shrinking GDP, acts of terrorism, etc.Events or circumstances of similar magnitude or impact could adversely affect the availability and cost of our capital going forward. Common Stock Offering.In June 2010, we completed a public offering of 31,625,000 shares of our common stock at $5.50 per share.The net proceeds from the offering, after underwriting discounts and commissions, were approximately $167million.These proceeds together with cash on hand were used to repay $177million of secured debt for $130million, representing a 27% discount, and will be used to fund our $98.5million acquisition of the Fairmont Copley Plaza in Boston, which is expected to close in the third quarter of 2010. Secured Debt.At June30, 2010, we had a total of $1.5billion of consolidated secured debt with 63 encumbered consolidated hotels with a $1.7billion aggregate net book value (including 14 hotels that are collateral for our senior secured notes). In June 2010, we repaid $177million of secured debt scheduled to mature in 2012 for $130million, plus accrued interest, representing a 27% discount to the principal balance.This allowed us to reduce our leverage substantially and unencumber two hotels. In May 2010, we obtained a new five-year loan for approximately $212million secured by nine hotels. The loan proceeds were used to repay $210million in loans scheduled to mature in May 2010, secured by 11 hotels (including the nine hotels securing the new loan). The new loan bears interest at LIBOR (subject to a 3% floor) plus 5.10%.The terms of this new financing are significantly more favorable than the refinanced debt, and we unencumbered two previously mortgaged hotels.In February 2010, we extended the maturity of a loan secured by a hotel from May 2010 to May 2013. Two remaining loans (totaling $32million) matured in May 2010.The cash flows for the hotels that secure those loans do not cover debt service, and we stopped funding the shortfalls in December 2009.We have been unable to negotiate an acceptable debt modification or reduction that made sense for our stockholders, with regard to these loans.We are in the process of transferring these two hotels to the lenders in full satisfaction of the debt. With these transactions, we have resolved all of our significant debt maturities until the end of 2011. Except in the case of our senior secured notes, our mortgage debt is generally recourse solely to the specific hotels securing the debt except in case of fraud, misapplication of funds and certain other limited recourse carve-out provisions, which could extend recourse to us.Much of our secured debt allows us to substitute collateral under certain conditions and is prepayable, subject to various prepayment, yield maintenance or defeasance obligations. Some of our secured debt includes lock-box arrangements under certain circumstances. We are generally permitted to retain an amount required to cover our budgeted hotel operating expenses, taxes, debt service, insurance and capital expenditure reserves, but the remaining revenues flow through a lock-box if a specified debt service coverage ratio is not met.With the exception of one hotel, all of our hotels subject to lock-box provisions currently exceed the applicable minimum debt service coverage ratios. 31 Senior Notes.In October 2009, we issued $636million in aggregate principal amount of our 10% senior secured notes due 2014.These notes require that we satisfy total leverage, secured leverage and interest coverage tests in order to: (i) incur additional indebtedness except to refinance maturing debt with replacement debt, as defined under our indentures; (ii) pay dividends in excess of the minimum distributions required to meet the REIT qualification test; (iii)repurchase capital stock; or (iv) merge. We are currently prohibited from paying dividends on our preferred or common stock, except to the extent necessary to satisfy the REIT qualification requirement that we distribute currently at least 90% of our taxable income.These notes are guaranteed by us, and payment of those obligations is secured by a pledge of the limited partner interests in FelCor LP owned by FelCor, a combination of first lien mortgages and related security interests and/or negative pledges on up to 14 hotels, and pledges of equity interests in certain subsidiaries of FelCor LP. In addition, we redeemed all of our floating-rate senior notes and all but $87million of our 8½% senior notes and amended the indenture governing the latter to eliminate substantially all of the restrictive covenants, guarantees, collateral and certain events of default provisions. Interest Rate Caps.To fulfill requirements under certain loans, we entered into interest rate cap agreements with aggregate notional amounts of $639.2million at June30, 2010 and $427.2million at December31, 2009.These interest rate caps were not designated as hedges and had insignificant fair values at both June30, 2010 and December31, 2009, resulting in no significant net earnings impact. Inflation Operators of hotels, in general, possess the ability to adjust room rates daily to reflect the effects of inflation.Competition may, however, require us to reduce room rates in the near term and may limit our ability to raise room rates in the future.We are also subject to the risk that inflation will cause increases in hotel operating expenses disproportionately to revenues.If competition requires us to reduce room rates or limits our ability to raise room rates in the future, we may not be able to adjust our room rates to reflect the effects of inflation in full, in which case our operating results and liquidity could be adversely affected. Seasonality The lodging business is seasonal in nature.Generally, hotel revenues are greater in the second and third calendar quarters than in the first and fourth calendar quarters, although this may not be true for hotels in major tourist destinations. Revenues for hotels in tourist areas generally are substantially greater during tourist season than other times of the year. Seasonal variations in revenue at our hotels can be expected to cause quarterly fluctuations in our revenues. Quarterly earnings also may be adversely affected by events beyond our control, such as extreme weather conditions, economic factors and other considerations affecting travel.To the extent that cash flow from operations is insufficient during any quarter, due to temporary or seasonal fluctuations in revenues, we may utilize cash on hand or borrowings to satisfy our obligations. Disclosure Regarding Forward-Looking Statements This report and the documents incorporated by reference in this report include forward-looking statements that involve a number of risks and uncertainties.Forward-looking statements can be identified by the use of forward-looking terminology, such as “believes,” “expects,” “anticipates,” “may,” “will,” “should,” “seeks,” or other variations of these terms (including their use in the negative), or by discussions of strategies, plans or intentions.A number of factors could cause actual results to differ materially from those anticipated by these forward-looking statements.Certain of these risks and uncertainties are described in greater detail under “Risk Factors” in our Annual Report on Form 10-K or in our other filings with the Securities and Exchange Commission, or the SEC. These forward-looking statements are necessarily dependent upon assumptions and estimates that may prove to be incorrect. Accordingly, while we believe that the plans, intentions and expectations reflected in these forward-looking statements are reasonable, we cannot assure you that deviations from these plans, intentions or expectations will not be material.The forward-looking statements included in this report, and all subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf, are expressly qualified in their entirety by the risk factors and cautionary statements discussed in our filings to the SEC.We undertake no obligation to publicly update any forward-looking statements to reflect future circumstances or changes in our expectations. 32 Item 3.Quantitative and Qualitative Disclosures about Market Risk. At June30, 2010, approximately 59% of our consolidated debt had fixed interest rates. The following table provides information about our financial instruments that are sensitive to changes in interest rates.For debt obligations, the table presents scheduled maturities and weighted average interest rates, by maturity dates.The fair value of our fixed rate debt indicates the estimated principal amount of debt having the same debt service requirements that could have been borrowed at the date presented, at then current market interest rates. Expected Maturity Date at June30, 2010 (dollars in thousands) Expected Maturity Date Thereafter Total Fair Value Liabilities Fixed-rate: Debt $ Average interest rate 8.57% 8.62% 7.68% 8.61% 9.61% 5.81% 9.39% Floating-rate: Debt Average interest rate(a) 5.50% 3.57% 8.10% 8.10% 8.17% 8.17% 5.04% Total debt $ Average interest rate 8.48% 4.53% 7.80% 8.58% 9.60% 8.07% 7.65% Net discount ) Total debt $ (a) The average floating interest rate represents the implied forward rates in the yield curve at June30, 2010. Item 4.Controls and Procedures. (a)Evaluation of disclosure controls and procedures. Under the supervision and with the participation of our management, including our chief executive officer and chief financial officer, we conducted an evaluation of the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) promulgated under the Securities Exchange Act of 1934) as of the end of the period covered by this report (the “Evaluation Date”).Based on this evaluation, our chief executive officer and chief financial officer concluded, as of the Evaluation Date, that our disclosure controls and procedures were effective, such that the information relating to us required to be disclosed in our reports is recorded, processed, summarized and reported within the time periods specified in SEC rules and forms, and is accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate, to allow timely decisions regarding required disclosures. (b)Changes in internal control over financial reporting. There have not been any changes in our internal control over financial reporting (as defined in Rule 13a-15(f) promulgated under the Securities Exchange Act of 1934) during the quarter covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 33 PART II OTHER INFORMATION Item 3.Defaults Upon Senior Securities. In March 2009, we suspended payment of dividends on our SeriesA Cumulative Convertible Preferred Stock (“SeriesA Preferred”) and our 8% SeriesC Cumulative Redeemable Preferred Stock (“Series C Preferred”).The aggregate quarterly SeriesA Preferred and SeriesC Preferred dividends are $6.3million and $3.4million, respectively.As of the date of this Quarterly Report, the aggregate SeriesA Preferred and SeriesC Preferred dividends in arrears are $37.7million and $19.3million, respectively. Except to the extent required to satisfy minimum REIT distribution requirements, we are restricted by the indenture governing our senior secured notes from making any cash distributions on our common and preferred stock.We are currently below the minimum thresholds set forth in the indenture for which discretionary cash distributions are permitted. Item 6.Exhibits. The following exhibits are furnished in accordance with the provisions of Item 601 of Regulation S-K: Exhibit Number Description of Exhibit Certification of the Chief Executive Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section302 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Executive Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. Certification of the Chief Financial Officer pursuant to Section906 of the Sarbanes-Oxley Act of 2002. 34 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. FELCOR LODGING TRUST INCORPORATED Date:August 4, 2010 By: /s/ Lester C. Johnson Name: Title: Lester C. Johnson Senior Vice President, Chief Accounting Officer 35
